UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7808



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT BENTON, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-97-866, CA-01-2360-4-22)


Submitted:   March 8, 2002                 Decided:   April 12, 2002


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Benton, Jr., Appellant Pro Se.    William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Benton, Jr., seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).    We have reviewed the record and the district court’s

opinion   and   find   no   reversible   error.   Accordingly,    we   deny

Benton’s motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.         United States v.

Benton, Nos. CR-97-866; CA-01-2360-4-22 (D.S.C. Sept. 14, 2001).

We also deny Benton’s motion for a new briefing schedule and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 DISMISSED




                                     2